DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed on October 14th, 2022. Claims 4 and 12 have been cancelled. Claims 1-3, 7-11, and 15 are pending in the application. As such, claims 1-3, 7-11, and 15 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 16th, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14th, 2022 has been entered.
Response to Arguments
Applicant’s arguments filed October 14th, 2022, with respect to the rejections of independent claims 1 and 9, as well as dependent claims 2-3, 7-8, 10-11, and 15, under 35 U.S.C. 103 have been fully considered and have been found persuasive. The rejection of August 18th, 2022 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Kim (U.S. Patent 9,189,476 B2, already of record) in view of Arnold et al. (U.S. Patent Application Publication 2018/010599 A1, hereinafter “Arnold”), and further in view of Choi et al. (U.S. Patent 8,312,032 B2, hereinafter “Choi” and already of record).
In regards to claim 1, Applicant argues:
Kim merely discloses acquiring text that is the same as or similar to text input by a user and a translation thereof and providing the same to the user, but fails to disclose, for example, providing a next sentence of the input text (which has a different meaning from the input text) and a translation thereof.
	Carbune et al. discloses generating reply content and Choi et al. discloses a mapping function for processing search queries. Neither of these references discloses or suggests identifying a context of input text and acquiring related text related to the input text based on the identified context and a translation thereof, wherein the related text comprises a next sentence of the input text, which has different meaning from the input text.
	Examiner submits that the identification of a context of input text and the acquisition of related text related to the input text based on the identified context, wherein the related text comprises a next sentence of the input text, which has a different meaning from the input text, is taught by Arnold, and it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kim to incorporate the teachings of Arnold.
	Arnold teaches an “Interactive Text Completion System” for presenting a user with personalized context-based multi-word text completion suggestions via a user interface. Notably, Arnold teaches identifying the context of input text (Paragraph 10: the Interactive Text Completion System determines (i.e. identifies) a document context of the current user document (i.e. input text)) as well as the acquisition of related text related to the input text based on the identified context (Paragraph 32: the multi-word text completion suggestions include verbatim text segments extracted from the user’s prior documents (i.e. the identified context). Arnold provides an example wherein a user is typing an email, and the Interactive Text Completion System generates multiple suggestions of what to write next (e.g. related text related to the input text) based on the things that the user has previously written in similar contexts; also see Fig. 2) wherein the related text comprises a next sentence of the input text, which has a different meaning from the input text (Paragraph 32: Arnold provides an example wherein a user is typing an email, and the Interactive Text Completion System generates multiple suggestions of what to write next (i.e. a next sentence of the input text which has a different meaning from the input text); see also Fig. 2. It should be noted that, while the example provided only seems to indicate partial sentence completion, Arnold explicitly notes that multi-word text completion includes full sentence completion suggestions; see e.g. Paragraph 4, as well as Paragraph 32). Arnold further teaches that the models used by the Interactive Text Completion System may include recurrent neural networks (Paragraph 38). Arnold teaches that the use of these multi-word text completion suggestions significantly reduces user workload and time spent in generating a wide variety of document types while possibly also improving the quality of those documents (Paragraph 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to incorporate the teachings of Arnold to include the Interactive Text Completion System. Doing so may have significantly reduced user workload and time spent in generating a wide variety of document types while possibly also improving the quality of those documents, as taught by Arnold (Paragraph 4).
Claim Objections
Claims 1 objected to because of the following informalities:
Claim 1 reads:
…generate a matching table by matching the input text with a select text based on one of the at least one related text being selected, and store the matching table in the memory…
	As no memory is cited earlier in the claim, it appears to the examiner that it should instead read a memory. For the purposes of expedited examination, the claim will be assumed to read in this way.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent 9,189,476 B2, already of record) in view of Arnold et al. (U.S. Patent Application Publication 2018/010599 A1, hereinafter “Arnold”), and further in view of Choi et al. (U.S. Patent 8,312,032 B2, hereinafter “Choi” and already of record).
In regards to claim 1, Kim teaches:
An electronic device comprising: 
an input device (Fig. 2, element 120, 150); 
a display (Fig. 2, element 160); and 
a processor (Fig. 2, element 140) configured to:
acquire a first translation in which an input text is translated based on a text being input through the input device (Col. 6, lines 64-68, and Col. 7, lines 1-5), and control the display to display the input text and the first translation (Col. 7, lines 8-11; also Fig. 5B, elements 312 and 313), 
	acquire at least one related text related to the input text (Col. 7, lines 38-41; also Fig. 7B: The “candidate recognition sentences” are construed as being related to the input text.),
acquire at least one second translation of the at least one related text (Col. 7, lines 38-41; also Fig. 7B: The “candidate recognition sentences” are construed as being related to the input text.), and 
control the display to display the input text, the first translation, the at least one related text and the at least one second translation (Col. 7, lines 38-41; also Fig. 7B: The “candidate recognition sentences” are displayed simultaneously alongside the input sentence).
	However, Kim fails to explicitly teach identifying a context of the input text, acquiring the at least one related text related to the input text based on the identified context of the input text, generating a matching table by matching the input text with a selected text based on one of the at least one related text being selected, storing the matching table in a memory, controlling the display to align and display the at least one related text and the matching table, based on the text being input through the input device, or the at least one related texted comprising a next sentence of the input text, which has different meaning from the input text.
	In a related art, Arnold teaches an “Interactive Text Completion System” for presenting a user with personalized context-based multi-word text completion suggestions via a user interface. Notably, Arnold teaches identifying the context of input text (Paragraph 10: the Interactive Text Completion System determines (i.e. identifies) a document context of the current user document (i.e. input text)) as well as the acquisition of related text related to the input text based on the identified context (Paragraph 32: the multi-word text completion suggestions include verbatim text segments extracted from the user’s prior documents (i.e. the identified context). Arnold provides an example wherein a user is typing an email, and the Interactive Text Completion System generates multiple suggestions of what to write next (e.g. related text related to the input text) based on the things that the user has previously written in similar contexts; also see Fig. 2) wherein the related text comprises a next sentence of the input text, which has a different meaning from the input text (Paragraph 32: Arnold provides an example wherein a user is typing an email, and the Interactive Text Completion System generates multiple suggestions of what to write next (i.e. a next sentence of the input text which has a different meaning from the input text); see also Fig. 2. It should be noted that, while the example provided only seems to indicate partial sentence completion, Arnold explicitly notes that multi-word text completion includes full sentence completion suggestions; see e.g. Paragraph 4, as well as Paragraph 32). Arnold further teaches that the models used by the Interactive Text Completion System may include recurrent neural networks (Paragraph 38). Arnold teaches that the use of these multi-word text completion suggestions significantly reduces user workload and time spent in generating a wide variety of document types while possibly also improving the quality of those documents (Paragraph 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to incorporate the teachings of Arnold to include the Interactive Text Completion System. Doing so may have significantly reduced user workload and time spent in generating a wide variety of document types while possibly also improving the quality of those documents, as taught by Arnold (Paragraph 4).
However, the combination of Kim and Arnold still fail to explicitly teach generating a matching table by matching the input text with a selected text based on one of the at least one related text being selected, storing the matching table in a memory, controlling the display to align and display the at least one related text and the matching table, based on the text being input through the input device.
In another related art, Choi teaches the generation of a matching table (Fig. 3, element 312; also Col. 3, lines 55-61: Choi describes a mapping function that identifies, within a chunk table, an entry that matches the partial search query; also Col. 3, lines 66-67 and Col. 4, lines 1-7: the chunk table points to a token table where complete query terms are stored, along with a text string for verifying a match between the user specified partial search query – this token table is construed as a matching table) by matching the input text (Col. 3, lines 55-61: the “partial search query” is received from a user and is construed as input text) with a selected text (Fig. 1, element 106: a list of text is displayed for selection by a user) based on one of at least one related text being selected (Col. 4, lines 40-54: the token table – i.e., the matching table – is built using data from the historical query log, which contains queries submitted by a community of users. These queries are construed as being text selected by users; see also Fig. 1, element 106: the texts available for selection are related to the input text, as they are predicted complete queries based off of the partial input) and the storing of the matching table in the memory (Col. 1, lines 48-51; see also Col. 1, lines 65-67 and Col. 2, line 1: The matching table is data.). In addition, Choi teaches displaying related texts (Col. 2, lines 53-57: the complete queries (i.e. related texts) are presented (i.e. displayed) in a drop-down box) based on a matching table (Col. 3, lines 55-67 and Col. 4, lines 1-37: the token table is used to identify complete queries (i.e. related texts)) as well as aligning related texts based on a matching table (Fig. 3, elements 312 and 316: the token table (i.e. matching table) contains a frequency value associated with a term; Col. 9, lines 26-40: the identified predicted complete queries may be ordered (i.e. aligned) in accordance with the frequency).
The method taught by Choi is related to the field of translating text from one language to another (Col. 1, lines 11-15), and is thus analogous art. Choi teaches that their method is capable of predicting, from a partial search query, a set of predicted complete queries relevant to the partial search query (Col. 1, lines 22-25).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to incorporate the teachings of Arnold and Choi to include the Interactive Text Completion System as well as the generation and utilization of the matching table. Doing so may have significantly reduced user workload and time spent in generating a wide variety of document types while possibly also improving the quality of those documents, as taught by Arnold (Paragraph 4) while also allowing the prediction of complete queries from partial search queries that are relevant to the partial search query, as taught by Choi (Col. 1, lines 22-25).
Thus, the combination of Kim, Arnold, and Choi teaches:
An electronic device comprising: 
an input device (Kim, Fig. 2, element 120, 150); 
a display (Kim, Fig. 2, element 160); and 
a processor (Kim, Fig. 2, element 140) configured to: 
acquire a first translation in which an input text is translated based on a text being input through the input device (Kim, Col. 6, lines 64-68, and Col. 7, lines 1-5), and control the display to display the input text and the first translation (Kim, Col. 7, lines 8-11; also Fig. 5B, elements 312 and 313), 
identify a context of the input text (Arnold, Paragraph 10: the Interactive Text Completion System determines (i.e. identifies) a document context of the current user document (i.e. input text)), 
acquire at least one related text related to the input text, based on the identified context of the input text (Arnold, Paragraph 32: the multi-word text completion suggestions include verbatim text segments extracted from the user’s prior documents (i.e. the identified context). Arnold provides an example wherein a user is typing an email, and the Interactive Text Completion System generates multiple suggestions of what to write next (e.g. related text related to the input text) based on the things that the user has previously written in similar contexts; also see Fig. 2), 
acquire at least one second translation of the at least one related text (Kim, Col. 7, lines 38-41; also Kim, Fig. 7B: The “candidate recognition sentences” are construed as being related to the input text), and 
control the display to display the input text, the first translation, the at least one related text and the at least one second translation (Kim, Col. 7, lines 38-41; also Kim, Fig. 7B: The “candidate recognition sentences” are displayed simultaneously alongside the input sentence; see also Choi, Fig. 1, elements 102 and 106), 
wherein the processor is configured to: 
generate a matching table (Choi, Fig. 3, element 312; also Choi, Col. 3, lines 55-61: Choi describes a mapping function that identifies, within a chunk table, an entry that matches the partial search query; also Choi, Col. 3, lines 66-67 and Choi, Col. 4, lines 1-7: the chunk table points to a token table where complete query terms are stored, along with a text string for verifying a match between the user specified partial search query – this token table is construed as a matching table) by matching the input text (Choi, Col. 3, lines 55-61: the “partial search query” is received from a user and is construed as input text) with a selected text (Choi, Fig. 1, element 106: a list of text is displayed for selection by a user) based on one of the at least one related text being selected (Choi, Col. 4, lines 40-54: the token table – i.e., the matching table – is built using data from the historical query log, which contains queries submitted by a community of users. These queries are construed as being text selected by users; see also Choi, Fig. 1, element 106: the texts available for selection are related to the input text), and store the matching table in a memory (Choi, Col. 1, lines 48-51; see also Choi, Col. 1, lines 65-67 and Choi, Col. 2, line 1: The matching table is data), and 
control the display to align (Choi, Col. 9, lines 26-40: the identified predicted complete queries may be ordered (i.e. aligned) in accordance with the frequency) and display (Choi, Col. 2, lines 53-57: the complete queries (i.e. related texts) are presented (i.e. displayed) in a drop-down box; see also Choi, Fig. 1, element 106) the at least one related text and the matching table, based on the text being input through the input device (Choi, Col. 3, lines 55-67 and Col. 4, lines 1-37: the token table is used to identify complete queries (i.e. related texts) from the partial search queries (i.e. input text); Choi, Fig. 3, elements 312 and 316: the token table (i.e. matching table) contains a frequency value associated with a complete query; Choi, Fig. 1, element 106: the complete queries and their translations are displayed in the dropdown; this is construed as the matching table), 
wherein the at least one related text comprises a next sentence of the input text, which has different meaning from the input text (Arnold, Paragraph 32: Arnold provides an example wherein a user is typing an email, and the Interactive Text Completion System generates multiple suggestions of what to write next (i.e. a next sentence of the input text which has a different meaning from the input text); see also Arnold, Fig. 2. It should be noted that, while the example provided only seems to indicate partial sentence completion, Arnold explicitly notes that multi-word text completion includes full sentence completion suggestions; see e.g. Paragraph 4, as well as Paragraph 32).
In regards to claim 2, Kim in view of Arnold and further in view of Choi further teaches:
The electronic device as claimed in claim 1, wherein the processor is configured to control the display (Kim, Fig. 2, elements 140 and 160; the control unit (i.e. the processor) is connected to the display unit) to: 
display the input text (Kim, Fig. 7A, element 312) and the first translation (Kim, Fig. 7A, element 313) on a first user interface (UI) (Kim, Fig. 7A, element 302), and display the at least one related text and the at least one second translation on a second UI displayed separately from 63the first UI (Kim, Fig. 7B: the related texts and their translations appear on a pop-up UI that is separate from the first UI where the input text and the first translation are displayed).
In regards to claim 3, Kim in view of Arnold and further in view of Choi further teaches:
The electronic device as claimed in claim 2, wherein the processor is configured to control the display to add and display a selected text and a translation corresponding to the selected text to the first UI, based on a user command of selecting one of the at least one related text displayed on the second UI being input. (Kim, Fig. 7A, 7B, 7C, and 7D; also Kim, Col. 8, lines 12-25: after the similar sentence button is pressed, the related texts and their translations are displayed; the user is then able to select a candidate sentence, and the selected text is added and displayed in the first UI.)
In regards to claim 9, Kim teaches:
A control method of an electronic device, the control method comprising:
acquiring a first translation in which an input text is translated based on a text being input (Col. 6, lines 64-68, and Col. 7, lines 1-5), and displaying the input text and the first translation (Col. 7, lines 8-11; also Fig. 5B, elements 312 and 313),
	acquiring at least one related text related to the input text (Col. 7, lines 38-41; also Fig. 7B: The “candidate recognition sentences” are construed as being related to the input text.),
acquiring at least one second translation of the at least one related text (Col. 7, lines 38-41; also Fig. 7B: The “candidate recognition sentences” are construed as being related to the input text.), and 
displaying the input text, the first translation, the at least one related text and the at least one second translation (Col. 7, lines 38-41; also Fig. 7B: The “candidate recognition sentences” are displayed simultaneously alongside the input sentence).
	However, Kim fails to explicitly teach identifying a context of the input text, acquiring the at least one related text related to the input text based on the identified context of the input text, generating a matching table by matching the input text with a selected text based on one of the at least one related text being selected, storing the matching table in a memory, controlling the display to align and display the at least one related text and the matching table, based on the text being input through the input device, or the at least one related texted comprising a next sentence of the input text, which has different meaning from the input text.
	In a related art, Arnold teaches an “Interactive Text Completion System” for presenting a user with personalized context-based multi-word text completion suggestions via a user interface. Notably, Arnold teaches identifying the context of input text (Paragraph 10: the Interactive Text Completion System determines (i.e. identifies) a document context of the current user document (i.e. input text)) as well as the acquisition of related text related to the input text based on the identified context (Paragraph 32: the multi-word text completion suggestions include verbatim text segments extracted from the user’s prior documents (i.e. the identified context). Arnold provides an example wherein a user is typing an email, and the Interactive Text Completion System generates multiple suggestions of what to write next (e.g. related text related to the input text) based on the things that the user has previously written in similar contexts; also see Fig. 2) wherein the related text comprises a next sentence of the input text, which has a different meaning from the input text (Paragraph 32: Arnold provides an example wherein a user is typing an email, and the Interactive Text Completion System generates multiple suggestions of what to write next (i.e. a next sentence of the input text which has a different meaning from the input text); see also Fig. 2. It should be noted that, while the example provided only seems to indicate partial sentence completion, Arnold explicitly notes that multi-word text completion includes full sentence completion suggestions; see e.g. Paragraph 4, as well as Paragraph 32). Arnold further teaches that the models used by the Interactive Text Completion System may include recurrent neural networks (Paragraph 38). Arnold teaches that the use of these multi-word text completion suggestions significantly reduces user workload and time spent in generating a wide variety of document types while possibly also improving the quality of those documents (Paragraph 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to incorporate the teachings of Arnold to include the Interactive Text Completion System. Doing so may have significantly reduced user workload and time spent in generating a wide variety of document types while possibly also improving the quality of those documents, as taught by Arnold (Paragraph 4).
However, the combination of Kim and Arnold still fail to explicitly teach generating a matching table by matching the input text with a selected text based on one of the at least one related text being selected, storing the matching table in a memory, controlling the display to align and display the at least one related text and the matching table, based on the text being input through the input device.
In another related art, Choi teaches the generation of a matching table (Fig. 3, element 312; also Col. 3, lines 55-61: Choi describes a mapping function that identifies, within a chunk table, an entry that matches the partial search query; also Col. 3, lines 66-67 and Col. 4, lines 1-7: the chunk table points to a token table where complete query terms are stored, along with a text string for verifying a match between the user specified partial search query – this token table is construed as a matching table) by matching the input text (Col. 3, lines 55-61: the “partial search query” is received from a user and is construed as input text) with a selected text (Fig. 1, element 106: a list of text is displayed for selection by a user) based on one of at least one related text being selected (Col. 4, lines 40-54: the token table – i.e., the matching table – is built using data from the historical query log, which contains queries submitted by a community of users. These queries are construed as being text selected by users; see also Fig. 1, element 106: the texts available for selection are related to the input text, as they are predicted complete queries based off of the partial input) and the storing of the matching table in the memory (Col. 1, lines 48-51; see also Col. 1, lines 65-67 and Col. 2, line 1: The matching table is data.). In addition, Choi teaches displaying related texts (Col. 2, lines 53-57: the complete queries (i.e. related texts) are presented (i.e. displayed) in a drop-down box) based on a matching table (Col. 3, lines 55-67 and Col. 4, lines 1-37: the token table is used to identify complete queries (i.e. related texts)) as well as aligning related texts based on a matching table (Fig. 3, elements 312 and 316: the token table (i.e. matching table) contains a frequency value associated with a term; Col. 9, lines 26-40: the identified predicted complete queries may be ordered (i.e. aligned) in accordance with the frequency).
The method taught by Choi is related to the field of translating text from one language to another (Col. 1, lines 11-15), and is thus analogous art. Choi teaches that their method is capable of predicting, from a partial search query, a set of predicted complete queries relevant to the partial search query (Col. 1, lines 22-25).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to incorporate the teachings of Arnold and Choi to include the Interactive Text Completion System as well as the generation and utilization of the matching table. Doing so may have significantly reduced user workload and time spent in generating a wide variety of document types while possibly also improving the quality of those documents, as taught by Arnold (Paragraph 4) while also allowing the prediction of complete queries from partial search queries that are relevant to the partial search query, as taught by Choi (Col. 1, lines 22-25).
Thus, the combination of Kim, Arnold, and Choi teaches:
A control method of an electronic device, the control method comprising:
acquiring a first translation in which an input text is translated based on a text being input through the input device (Kim, Col. 6, lines 64-68, and Col. 7, lines 1-5), and displaying the input text and the first translation (Kim, Col. 7, lines 8-11; also Fig. 5B, elements 312 and 313), 
identifying a context of the input text (Arnold, Paragraph 10: the Interactive Text Completion System determines (i.e. identifies) a document context of the current user document (i.e. input text)), 
acquiring at least one related text related to the input text, based on the identified context of the input text (Arnold, Paragraph 32: the multi-word text completion suggestions include verbatim text segments extracted from the user’s prior documents (i.e. the identified context). Arnold provides an example wherein a user is typing an email, and the Interactive Text Completion System generates multiple suggestions of what to write next (e.g. related text related to the input text) based on the things that the user has previously written in similar contexts; also see Arnold, Fig. 2), 
acquiring at least one second translation of the at least one related text (Kim, Col. 7, lines 38-41; also Kim, Fig. 7B: The “candidate recognition sentences” are construed as being related to the input text), and 
displaying the input text, the first translation, the at least one related text and the at least one second translation (Kim, Col. 7, lines 38-41; also Kim, Fig. 7B: The “candidate recognition sentences” are displayed simultaneously alongside the input sentence; see also Choi, Fig. 1, elements 102 and 106), 
the control method further comprising generating a matching table (Choi, Fig. 3, element 312; also Choi, Col. 3, lines 55-61: Choi describes a mapping function that identifies, within a chunk table, an entry that matches the partial search query; also Choi, Col. 3, lines 66-67 and Choi, Col. 4, lines 1-7: the chunk table points to a token table where complete query terms are stored, along with a text string for verifying a match between the user specified partial search query – this token table is construed as a matching table) by matching the input text (Choi, Col. 3, lines 55-61: the “partial search query” is received from a user and is construed as input text) with a selected text (Choi, Fig. 1, element 106: a list of text is displayed for selection by a user) based on one of the at least one related text being selected (Choi, Col. 4, lines 40-54: the token table – i.e., the matching table – is built using data from the historical query log, which contains queries submitted by a community of users. These queries are construed as being text selected by users; see also Choi, Fig. 1, element 106: the texts available for selection are related to the input text), and storing the matching table (Choi, Col. 1, lines 48-51; see also Choi, Col. 1, lines 65-67 and Choi, Col. 2, line 1: The matching table is data), and 
wherein the displaying further includes aligning (Choi, Col. 9, lines 26-40: the identified predicted complete queries may be ordered (i.e. aligned) in accordance with the frequency) and displaying (Choi, Col. 2, lines 53-57: the complete queries (i.e. related texts) are presented (i.e. displayed) in a drop-down box; see also Choi, Fig. 1, element 106) the at least one related text and the matching table, based on the text being input (Choi, Col. 3, lines 55-67 and Col. 4, lines 1-37: the token table is used to identify complete queries (i.e. related texts) from the partial search queries (i.e. input text); Choi, Fig. 3, elements 312 and 316: the token table (i.e. matching table) contains a frequency value associated with a complete query; Choi, Fig. 1, element 106: the complete queries and their translations are displayed in the dropdown; this is construed as the matching table), 
wherein the at least one related text comprises a next sentence of the input text, which has different meaning from the input text (Arnold, Paragraph 32: Arnold provides an example wherein a user is typing an email, and the Interactive Text Completion System generates multiple suggestions of what to write next (i.e. a next sentence of the input text which has a different meaning from the input text); see also Arnold, Fig. 2. It should be noted that, while the example provided only seems to indicate partial sentence completion, Arnold explicitly notes that multi-word text completion includes full sentence completion suggestions; see e.g. Arnold, Paragraph 4, as well as Arnold, Paragraph 32).
In regards to claim 10, claim 10 is a method claim corresponding to the device of claim 2 as above. Thus, it has been rejected on similar grounds.
In regards to claim 11, claim 11 is a method claim corresponding to the device of claim 3 as above. Thus, it has been rejected on similar grounds.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Arnold, and Choi as applied to claim 1 above and further in view of Hicks et al. (U.S. Patent: 10,915,698 B2, hereinafter "Hicks" and already of record).
In regards to claim 7, Kim, Arnold, and Choi teach all the elements of claim 1 as above. Furthermore, Kim teaches the acquisition of at least one related text and at least one second translation that is acquired based on the input text (Col. 7, lines 38-41; also Fig. 7B: The “candidate recognition sentences” are construed as being related to the input text) and the acquisition of at least one related text and at least one second translation that is acquired based on the first translation (Col. 7, lines 38-41: The “candidate sentence” may have a meaning similar to the recognized (i.e. input) or the translated sentence). However, Kim in view of Arnold in view of Choi does not teach the use of a drag command.
Hicks teaches the use of a drag command for selecting text, wherein it is a drag command that touches and drags on an area on which text is displayed (Fig. 4a, 4b, 4c, 4d). Hicks also makes mention of a “lookup mode” (Col. 17, line 37) which may allow users to select words, phrases, or images to obtain information about the selected words (Col. 17, lines 41-43). Notably, Hicks teaches that their device may be used to translate the text selected by the drag command (Col. 17, lines 43-48) – that is, acquire a translation based on the input text.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, Arnold, and Choi to incorporate the teachings of Hicks to add the capability to select input text with a drag command. Such a combination would have been an example of known work in one field of endeavor prompting variations of it for use in a different field of endeavor (MPEP § 2143(I)(f)).
While the device of Hicks and the method of Kim, Arnold, and Choi are not in precisely the same field, both teach devices that are capable of accepting an input text and offering a translation in another language (Hicks, Col. 17 lines 43-48; Kim, Col. 6, lines 64-68 and Col. 7, lines 1-5), which qualifies them as similar to the device of the instant application.
Hicks notes that “conventional techniques typically allow only limited functionality with respect to annotating paginated digital content, which may lead to a diminished user experience” (Col. 3, lines 16-19). That is, there is an incentive to improve the design in order to improve the user experience.
The difference between the instant invention and the method taught by the combination of Kim, Arnold, and Choi is the usage of a drag command to select and input text; However, the device taught by Hicks uses a drag command to select and input text into a translator (Col. 17, lines 43-48). 
One of ordinary skill in the art could have implemented the method of Kim, Arnold, and Choi to include the use of a drag command to select and input text into a translator in order to enhance the user experience, and would appreciate that the results of such a combination are predictable.
Thus, the combination of Kim, Arnold, Choi, and Hicks teaches:
The electronic device as claimed in claim 1, wherein the at least one related text is acquired based on a drag command that touches and drags one of an area on which the input text is displayed or an area on which the first translation is displayed (Hicks, Fig. 4a, 4b, 4c, 4d; also Hicks, Col. 17, lines 37-48), and the processor is configured to: 
acquire the at least one related text and the at least one second translation that is acquired based on the input text (Kim, Col. 7, lines 38-41; also Fig. 7B: The “candidate recognition sentences” are construed as being related to the input text), based on the drag command being inputted to the area on which the input text is displayed, and 
acquire at least one related text and at least one second translation based on the first translation (Kim, Col. 7, lines 38-41: The “candidate sentence” may have a meaning similar to the recognized (i.e. input) or the translated sentence), based on the drag command being input to the area on which the first translation is displayed.
In regards to claim 15, Kim, Arnold, and Choi teach all the elements of claim 9 as above. Furthermore, Kim teaches the acquisition of at least one related text and at least one second translation that is acquired based on the input text (Col. 7, lines 38-41; also Fig. 7B: The “candidate recognition sentences” are construed as being related to the input text) and the acquisition of at least one related text and at least one second translation that is acquired based on the first translation (Col. 7, lines 38-41: The “candidate sentence” may have a meaning similar to the recognized (i.e. input) or the translated sentence). However, Kim in view of Arnold in view of Choi does not teach the use of a drag command.
Hicks teaches the use of a drag command for selecting text, wherein it is a drag command that touches and drags on an area on which text is displayed (Fig. 4a, 4b, 4c, 4d). Hicks also makes mention of a “lookup mode” (Col. 17, line 37) which may allow users to select words, phrases, or images to obtain information about the selected words (Col. 17, lines 41-43). Notably, Hicks teaches that their device may be used to translate the text selected by the drag command (Col. 17, lines 43-48) – that is, acquire a translation based on the input text.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, Arnold, and Choi to incorporate the teachings of Hicks to add the capability to select input text with a drag command. Such a combination would have been an example of known work in one field of endeavor prompting variations of it for use in a different field of endeavor (MPEP § 2143(I)(f)).
While the device of Hicks and the method of Kim, Arnold, and Choi are not in precisely the same field, both teach devices that are capable of accepting an input text and offering a translation in another language (Hicks, Col. 17 lines 43-48; Kim, Col. 6, lines 64-68 and Col. 7, lines 1-5), which qualifies them as similar to the device of the instant application.
Hicks notes that “conventional techniques typically allow only limited functionality with respect to annotating paginated digital content, which may lead to a diminished user experience” (Col. 3, lines 16-19). That is, there is an incentive to improve the design in order to improve the user experience.
The difference between the instant invention and the method taught by the combination of Kim, Arnold, and Choi is the usage of a drag command to select and input text; However, the device taught by Hicks uses a drag command to select and input text into a translator (Col. 17, lines 43-48). 
One of ordinary skill in the art could have implemented the method of Kim, Arnold, and Choi to include the use of a drag command to select and input text into a translator in order to enhance the user experience, and would appreciate that the results of such a combination are predictable.
Thus, the combination of Kim, Arnold, Choi, and Hicks teaches:
The control method as claimed in claim 9, wherein the at least one related text is acquired based on a drag command that touches and drags one of an area on which the input text is displayed or an area on which the first translation is displayed (Hicks, Fig. 4a, 4b, 4c, 4d; also Hicks, Col. 17, lines 37-48), and
In the acquiring of the at least one second translation, the at least one related text and the at least one second translation (Kim, Col. 7, lines 38-41; also Fig. 7B: The “candidate recognition sentences” are construed as being related to the input text) based on the drag command being input to the area on which the input text is displayed, and
The at least one related text and the at least one second translation is acquired (Kim, Col. 7, lines 38-41: The “candidate sentence” may have a meaning similar to the recognized (i.e. input) or the translated sentence) based on the drag command being input to the area on which the first translation is displayed.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, Arnold, and Choi as applied to claim 1 above and further in view of Han et al. (U.S. Patent Application: 2009/0055174 A1, hereinafter "Han").
In regards to claim 8, Kim teaches:
The electronic device as claimed in claim 1, wherein 65the input device includes a microphone, (Fig. 2, 120; also Col. 4, lines 47-49) and the processor is configured to: acquire a text corresponding to an input voice (Col. 4, lines 53-55: a sentence (i.e. text) is generated corresponding to the recognized speech (i.e. input voice)), based on voice input being input through the microphone (Col. 4, lines 47-49 and 53-60: the taught device utilizes a speech recognition unit and a microphone to acquire a text corresponding to an input voice).
	However, Kim, Arnold, and Choi do not explicitly teach the acquisition of an alternative text based on the acquired text in response to the acquired text being an incomplete sentence.
	Han teaches the acquisition of an alternative text based on the acquired text (Paragraph 28-29; also Fig. 2: The user dictates a phrase, and the speech recognition unit acquires text based on textual and voice input. It should be further noted that the textual input is expected to correspond with the input voice; in the provided examples, the textual input is the word “how about”, while the dictated phrase is “how about 4 o’clock tomorrow”. The speech recognition unit generates a plurality of candidates, i.e. alternative texts, based on the acquired text.), in response to the acquired text being an incomplete sentence (Paragraph 28-29; also Fig. 2, element 202: The text input by the user is an incomplete sentence, in response to which the device is offering a plurality of candidate phrases based on the acquired text).
Han teaches that their device “[overcomes] the inconvenience of a conventional text input method… and [overcomes] a low speech recognition rate and inconvenience generated due to a strict orders or processes in speech recognition” (Paragraph 10). That is, the combination of the text input and the voice input improves convenience and increases the speech recognition rate for the user.
It would have been obvious to one of ordinary skill in the art  before the effective filing date of the invention to modify Kim, Arnold, and Choi to incorporate the teachings of Han to include the ability to input text through a combination of text input and voice input as described by Han. Doing so would have improved convenience and increased the speech recognition rate for the user, as taught by Han (Paragraph 10).
Thus, the combination of Kim, Arnold, Choi, and Han teaches:
The electronic device as claimed in claim 1, wherein 65the input device includes a microphone, (Kim, Fig. 2, 120; also Kim, Col. 4, lines 47-49) and the processor is configured to: 
acquire a text corresponding to an input voice (Kim, Col. 4, lines 53-55: a sentence (i.e. text) is generated corresponding to the recognized speech (i.e. input voice)), based on voice input being input through the microphone (Kim, Col. 4, lines 47-49 and 53-60: the taught device utilizes a speech recognition unit and a microphone to acquire a text corresponding to an input voice), and
acquire an alternative text based on the acquired text (Han, Paragraph 28-29; also Han, Fig. 2: The user dictates a phrase, and the speech recognition unit acquires text based on textual and voice input. It should be further noted that the textual input is expected to correspond with the input voice; in the provided examples, the textual input is the word “how about”, while the dictated phrase is “how about 4 o’clock tomorrow”. The speech recognition unit generates a plurality of candidates, i.e. alternative texts, based on the acquired text.), based on the acquired text being an incomplete sentence (Han, Paragraph 28-29; also Han, Fig. 2, element 202: The text input by the user is an incomplete sentence, in response to which the device is offering a plurality of candidate phrases based on the acquired text).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yun et al. (U.S. Patent Application: 2015/0169551 A1) teach a device that is capable of translating input text and displaying the input text alongside its translation, offering multiple texts that are related to the translation of the input text for a user to select, and offering alternative texts if the text from the voice recognition module is an incomplete sentence.
Tan et al. (U.S. Patent Application 2011/0231792 A1) teach a device that is capable of translating an input text and displaying the input text alongside its translation, offering multiple texts that are related to the translation of the input text for the user to select, and displaying the texts on separate UIs.
Fujiwara et al. (U.S. Patent Application 2016/0350290 A1) teach a system for performing translation of an input sentence by generating different forward-translated sentences, then backward-translating those sentences so that the user may select which backward-translated sentence most matches their original intent (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J KIM whose telephone number is (571)272-4442. The examiner can normally be reached M-F 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER JOONGIE KIM/Examiner, Art Unit 2655                                                                                                                                                                                                        
/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
12/01/2022